Citation Nr: 0942372	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-28 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
vocational rehabilitation benefits in the calculated amount 
of $1,805.76.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1975 to 
November 1979.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 determination by the 
Committee on Waivers and Compromises (Committee) of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2005, a statement of the case was issued in June 2006, and a 
substantive appeal was received in September 2006.  In his 
substantive appeal, the Veteran was unclear as to whether he 
wanted a hearing or not.  In October 2006, VA sent a letter 
to the Veteran requesting clarification as to whether he 
wanted a hearing or not and, if so, what type.  In December 
2006, the Veteran indicated that he wanted a personal hearing 
locally.  Accordingly, a personal hearing was held in May 
2007.  


FINDINGS OF FACT

1.  An overpayment of VA vocational rehabilitation benefits 
in the amount of $1,805.76 was not due to the Veteran's 
fraud, misrepresentation or bad faith.

2.  The creation of the debt was due to fault on the part of 
the Veteran.

3.  Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended, and the Veteran 
would be unjustly enriched if the benefits were not 
recovered, since failure to make restitution would result in 
unfair gain to the Veteran.

4.  The Veteran did not change his position to his detriment 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

5.  Recovery of the overpayment would deprive the Veteran of 
basic necessities.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the Veteran; however, recovery of the 
overpayment of VA compensation benefits in the amount of 
$1,805.76 would be against equity and good conscience and, 
therefore, is waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 
2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has requested waiver of the collection of an 
overpayment of VA vocational rehabilitation benefits in the 
calculated amount of $1,805.76.  The Veteran filed his claim 
for waiver of overpayment in June 2005.  He indicated that he 
was homeless, unemployed and had incurred debt that he was 
unable to pay.  

By way of background, in August 1999, the Veteran was awarded 
VA vocational rehabilitation benefits.  That same month, the 
Veteran signed a statement of understanding and acceptance of 
responsibilities under the vocational rehabilitation program.  
Subsequently, in September 1999, the VA sent a letter clearly 
notifying the Veteran that he must meet the same requirements 
for attendance as everyone else in school and that unapproved 
leave may result in loss of subsistence allowance for the 
period of absence.  The letter further stated that a 
continued absence of which the VA was not informed may be 
interpreted as withdrawal from training, in which case 
payment of benefits will be suspended.  Further, in January 
2005, at the beginning of the semester at issue, the Veteran 
signed another statement in which the Veteran agreed that if 
an issue should arise that would interfere with his ability 
to continue with training as scheduled, he would contact his 
counselor prior to withdrawing from school.        

The record shows that on March [redacted], 2005, the Veteran was 
incarcerated and remained in jail until he was found not 
guilty and released on May [redacted], 2005.  It appears that after 
his release, VA was notified of his incarceration and, in 
turn, his inability to complete the semester.  A transcript 
from Boise State University showed that the Veteran received 
an F grade for his three courses for the spring 2005 
semester.  In May 2005, the Veteran met with his vocational 
rehabilitation counselor.  The notes from this meeting showed 
that the Veteran discussed his incarceration and his 
inability to post bail.  He stated that he received F grades 
and could not get "incompletes" because he failed to 
contact Boise State University prior to his grades being 
posted.  The counselor noted that the Veteran would be 
receiving an overpayment for the months of April and May.  A 
subsequent August 2005 case note showed that the Veteran had 
obtained employment.  Follow up case notes also showed that 
the Veteran was offered the opportunity to continue his 
training at Boise State, but he declined and opted to start 
working instead.  Subsequently, as the Veteran had maintained 
employment, he received two EAA payments in September and 
November 2005.  Significantly, a November 2005 case note 
indicated that as the Veteran worked for a lawn care company, 
he would be laid off from his employment at the end of the 
month, but could begin work again in March when the new 
season started.  The Veteran indicated that his employer was 
very flexible and his job had not increased his service-
connected disability symptoms.  That same month, the 
Veteran's case was moved to Job Ready status as of August 26, 
2005.

Concurrently, in June 2005, the VA sent a letter to the 
Veteran notifying him that his vocational rehabilitation 
subsistence allowance has been stopped, effective March 6, 
2005, creating an overpayment of $1,548.26, which was added 
to a balance already owed to VA for a total of $1,805.76.  In 
July 2005, the Veteran submitted an unsigned financial status 
report showing his income was $324.00, which consisted of 
disability compensation from the VA, and his total monthly 
expenses were $525.00.  He also stated that his total debt, 
which consisted of child support, credit card payments, and 
medical bills, totaled $60,075.00.  Subsequently, in December 
2005, the Veteran filed a signed financial status report, 
which showed that his total monthly income, which consisted 
of VA disability compensation benefits, was $369.00.  He 
indicated that he was homeless and living with friend.  His 
totally monthly expenses were $315.00.  The debt reported 
consisted of medical bills with a present balance of 
$7,000.00.  He also provided that he had not worked since 
June 2003 due to an injury to his right knee.  He stated that 
he could maybe pay $15.00 towards his debt. 

The claims file also includes a November 2006 letter from the 
Veteran's instructor at Boise State University, which 
confirmed that the Veteran was enrolled in the spring of 
2005.  She indicated that she was notified by the Veteran's 
friend, L.D. that the Veteran was unable to come to classes 
and complete the semester.  The Veteran had done a complete 
withdrawal from his classes.  

In March 2007, the Veteran filed a new application for 
vocational rehabilitation services.  That same month, the VA 
sent him a letter requesting further information to reenter 
the program.  No additional information was received from the 
Veteran. 

The Veteran testified at a personal hearing in May 2007.  He 
indicated that he was a full time student in good standing at 
the time of incarceration.  As he was only able to make 
collect calls while incarcerated, he signed a Power of 
Attorney appointing L.D. and she notified the school of his 
incarceration on his behalf.  However, L.D. could not get in 
touch with the Veteran's VA counselor and she did not 
otherwise contact the VA.  He also indicated that L.D. was 
very busy and he thought that by contacting the school, the 
VA would also somehow be notified.  The Veteran also 
testified that he was unemployed due to his physical 
disabilities and basically homeless living off of friends.  
He was not yet receiving Social Security benefits.  He had 
five kids and was responsible for two.  He owed $44,000.00 in 
back child support.  Essentially, he claimed he was living 
off the $397.00 per month that he received from VA for 
disability compensation.  

The Veteran also submitted a copy of a Power of Attorney 
appointing L.D. on May [redacted], 1005.  

VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience.
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  Bad faith "generally 
describes unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, a debtor's conduct 
in connection with a debt arising from participation in a VA 
benefit/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the Government."  38 C.F.R. § 1.965(b)(2).  In November 
2005, VA made a specific determination that there was no 
fraud, misrepresentation, or bad faith on the Veteran's part 
with respect to the creation of the overpayment at issue.  
The Board agrees with VA's initial determination.  It does 
not appear that any actions of the Veteran were taken with 
intent to seek an unfair advantage in collecting VA benefits 
and with knowledge of the likely consequences.  

Although VA determined that there was no fraud, 
misrepresentation, or bad faith on the Veteran's part with 
respect to the creation of the overpayment at issue, it was 
determined that recovery of the overpayment of VA 
compensation benefits would not be against equity and good 
conscience.  In cases where there is no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue, and, 
therefore, waiver is not precluded pursuant to 38 U.S.C.A. § 
5302(a), in order to dispose of the matter on appeal, the 
Board must determine whether recovery of the indebtedness 
would be against equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§§ 1.963(a), 1.965(a).  The pertinent regulation in this case 
provides that the standard of "equity and good conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.  

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  After consideration of 
the record and the applicable regulatory provisions, the 
Board finds that in the instant matter, the Veteran must be 
assigned fault with respect to the creation of the 
overpayment.  The claims file shows that as recently as 
January 2005, the Veteran had knowledge that he must notify 
VA when he was unable to attend classes and fulfill his 
obligations under the vocational rehabilitation program.  He 
clearly had knowledge that a prerequisite for receiving 
subsistence payments was attending classes so the Veteran 
knew that he had no right to the subsistence payments one he 
stopped attending classes, but he accepted the payments 
anyway.  The Board recognizes the Veteran's claims that he 
was only able to make collect calls while incarcerated.  
However, he still would have had the ability to notify the VA 
in writing.  He also indicated that he appointed a Power of 
Attorney to handle his affairs while incarcerated who 
notified the school.  However, it does not appear that the 
Power of Attorney was executed until May [redacted], 2005, two months 
after the Veteran was incarcerated and stopped attending 
classes.  Moreover, the Veteran had the obligation to notify 
the VA, not the school.  Further, again, even if he was 
unable to notify the VA prior to stopping attendance, he 
still could have not accepted the payments knowing that he 
was not attending classes.  In turn, there is also no fault 
on the part of VA in that notice was sent to the Veteran 
informing him of the overpayment shortly after VA received 
notice of the Veteran's incarceration.  

Further, in regard to whether collection would defeat the 
purpose of the benefit and whether failure to collect would 
cause unjust enrichment to the debtor, the Board notes that 
the Veteran received benefits he was not entitled to receive 
or in excess of what he was entitled to receive.  The Veteran 
was fully informed to report if at any time he was unable to 
attend classes.  Thus, the recoupment of those benefits did 
not defeat the purpose of the benefit because under the law, 
the Veteran was not eligible to receive such benefits.  A 
failure to recoup the benefits would cause unjust enrichment 
to the debtor for the same reason.  Likewise, there is no 
indication that the Veteran's reliance on VA benefits 
resulted in relinquishment of another valuable right.

The Board now turns to the question of whether the Veteran 
would suffer undue financial hardship if forced to repay the 
debt at issue.  Significantly, in his most recent Financial 
Status Report, the Veteran indicated that only income was VA 
compensation in the amount of $369.00 per month.  Although 
his reported monthly expenses were only $315.00, but Board 
acknowledges that the Veteran claimed that he was homeless 
and living with friends.  The $315.00 amount did not include 
any amounts for rent or mortgage.  At a 2007 hearing, the 
Veteran testified that he was unemployed.  The Board also 
notes that an August 2007 rating decision reduced the 
disability rating for a service-connected scar from 10 
percent to noncompensable.  This would result in a reduction 
of the amount the Veteran has been receiving in VA 
compensation.  After reviewing the totality of the evidence, 
the Board must find that recovery of the overpayment would 
likely deprive the Veteran of the basic necessities of life.  
The available evidence suggests that the Veteran's financial 
picture is marginal at best.  The Board is concludes that 
recovery of the overpayment in this case would result in 
undue financial hardship.  

In sum, after weighing the facts in light of the principles 
of equity and good conscience, the Board finds that waiver of 
the recovery of the overpayment is warranted.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a), redefined VA's duties to notify and 
assist a claimant in the development of a claim.  However, 
the notice provisions of the VCAA are inapplicable to waiver 
claims.  Barger v. Principi, 16 Vet.App. 132 (2002).  




ORDER

Waiver of overpayment is warranted.  The appeal is granted. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


